 Case 1:15-cr-00048-TFM-B Document 263 Filed 08/16/19 Page 1 of 1                                                                  PageID #: 994
 AO 468 (Rev. 0ll09) Waiver of a Preliminary Hearing

                                                                                                                        r-'rLED rN             .PEN couRr
                                        umrpp Srerps Drsrzucr Counr
                                                                 for the
                                                                                                                                  AUo 1 6 20t9
                                                                                                                    CHARLËS Tì. Ü¡AHD, JR.
                    U        States of America                      )
                                                                    )                                                              CLERK
                                                                             Case No.
                                  ll^      /Ù          S   o"r      )
                                                                    )
                              Defendant                             )

                                               WAIVER OF A PRELIMINARY HEARING

         I understand that I have been charged with an offense in a criminal complaint filed in this court, or charged with
violating the terms of probation or supervised release in a petition filed in this court. A magistrate j udge has informed
me of my right to a preliminary hearing under Fed. R. Crim. P. 5, or to a preliminary hearing under Fed. R. Crim. p.
32.1.

          I agree to waive my right to a preliminary hearing under Fed. R. Crim. P. 5 or Fed. R. Crim. p. 32.1.


          g        \t¿
Date:                         lq
                                                                                                                    sig,nature




                                                                                                                          's   attorney


                                                                                                                       f-            a
                                                                             Printed name and bar number             of                   's   ctttorney




                                                                        Pb    Bov            Lto h^Uu
                                                                                         Addres s of defe ndønt's at to rney
                                                                                                                                                           s6!-? r

                                                                 B,vu'ø (\çç^45y8,1^ " e/y,,-
                                                                               of  E-mai I addre s s
                                                                                  ndant's                    defe                attor ney

                                                                           761 -k3L-5+cÐ
                                                                                  Te   lephone num   be r   of defe ndant's atto r ney

                                                                           2-yl - +3A- I
                                                                                       FAX number ofdefendant's auorney
                                                                                                                               +ff
